Citation Nr: 0822358	
Decision Date: 07/08/08    Archive Date: 07/14/08

DOCKET NO.  06-27 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for scoliosis.   


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel








INTRODUCTION

The veteran had active military service from November 1959 to 
February 1962.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2005 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Waco, Texas, that denied the veteran's claim for 
service connection for scoliosis.                   

The record reveals that the veteran filed an initial claim 
for service connection for low back strain due to injury in 
July 2003, which the RO denied by rating decision in March 
2004.  In the March 2004 rating decision, the RO also denied 
the veteran's claim of entitlement to service connection for 
bilateral hearing loss.  The veteran filed a notice of 
disagreement in December 2004, and a statement of the case 
was issued in December 2004.  However, there is no indication 
in the record that the veteran has filed a substantive appeal 
(VA Form 9) with respect to either service connection claim.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. § 20.200 (2007); Roy v. Brown, 5 Vet. App. 554 (1993). 
(Emphasis added.)  Accordingly, the issues of entitlement to 
service connection for low back strain due to injury, and 
bilateral hearing loss are not before the Board for appellate 
consideration.

As the veteran failed to complete a timely appeal of the 
March 2004 RO decision that denied his claim for service 
connection for low back strain, that decision is final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2007).  The 
November 2005 RO decision that is the subject of this appeal 
denied service connection for scoliosis on the merits without 
regard to the prior final denial.  Given the prior March 2004 
RO decision did not refer to scoliosis and the evidence 
considered at that time did not include medical or X-ray 
evidence of this disorder, and with consideration of the fact 
that the November 2005 RO decision was specifically limited 
to scoliosis, the Board concurs with the RO in finding that 
the current matter on appeal is an original claim and, 
therefore, it must be considered on a de novo basis, without 
regard to finality of the previous determination.  Id.  The 
issue before the Board is styled accordingly on the title 
page.  


FINDING OF FACT

There is no service or post-service medical or X-ray evidence 
of scoliosis until more than 42 years after service; there is 
no competent evidence of a nexus between a current diagnosis 
of scoliosis and any incident of service.


CONCLUSION OF LAW

Scoliosis was not incurred in or aggravated during active 
service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).       


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The enactment of the VCAA, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002), significantly changed the law 
prior to the pendency of this claim.  VA has issued final 
regulations to implement these statutory changes.  See 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  The VCAA 
provisions include an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits, and they redefine the obligations of 
VA with respect to the duty to assist the veteran with the 
claim.  In the instant case, the Board finds that VA 
fulfilled its duties to the veteran under the VCAA.



Duty to Notify

VA has a duty to notify the veteran of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C.A. §§ 5102, 5103.  The Board concludes that the August 
2005 letter sent to the veteran by the RO adequately apprised 
him of the information and evidence needed to substantiate 
the claim.  The RO thus complied with VCAA's notification 
requirements.

In order to meet the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), VCAA notice must: (1) inform the 
claimant about the information and evidence necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his possession that pertains 
to the claim.   Beverly v. Nicholson, 19 Vet. App. 394, 403 
(2005) (outlining VCAA notice requirements).

Additionally, during the pendency of this appeal, on March 3, 
2006, the Court of Appeals for Veterans' Claims (Court) 
issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 
484, 486 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Id., at 486.  This notice must also inform the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is granted.  Id.   

The Board finds that VA has met these duties with regard to 
the claim adjudicated on the merits in this decision.  There 
is no issue as to providing an appropriate application form 
or completeness of the application.  Written notice provided 
in August 2005 fulfills the provisions of 38 U.S.C.A. 
§ 5103(a).  That is, the veteran was effectively informed to 
submit all relevant evidence in his possession and received 
notice of the evidence needed to substantiate his claim, the 
avenues by which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Beverly, 19 Vet. App. at 394, 
403; see also Mayfield v. Nicholson, 19 Vet. App. 103, 109-12 
(2005) (Mayfield I) rev'd on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).         

The Board also recognizes that, according to Pelegrini v. 
Principi, 18 Vet. App. 112, 119-20 (2004), proper VCAA notice 
must "precede an initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on a service-connection claim."  
VA did provide such notice to the veteran prior to the 
November 2005 RO decision that is the subject of this appeal 
in its August 2005 letter.  Accordingly, the RO provided 
proper VCAA notice at the required time.  

With respect to the Dingess, 19 Vet. App. at 473, 
requirements, the veteran was provided with notice of the 
laws and regulations governing ratings and effective dates in 
a June 2006 letter, but such notice was post- decisional.  
See Pelegrini, supra.  As to this timing deficiency, the 
Board is cognizant of recent Federal Circuit decisions 
pertaining to prejudicial error.  Specifically, in Sanders v. 
Nicholson, 487 F.3d 881 (2007), the Federal Circuit held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed 
prejudicial and that once an error is identified by the 
Veterans Court, the burden shifts to VA to demonstrate that 
the error was not prejudicial.  The Federal Circuit reversed 
the earlier holding of the Veterans Court in Sanders that an 
appellant before the Veterans Court has the initial burden of 
demonstrating prejudice due to VA error involving: (1) 
providing notice of the parties' respective obligations to 
obtain the information and evidence necessary to substantiate 
the claim: (2) requesting that the claimant provide ant 
pertinent evidence in the claimant's possession; and (3) 
failing to provide notice before a decision on the claim by 
the agency of original jurisdiction.  (Emphasis added.)  See 
also Simmons v. Nicholson, 487 F.3d 892 (2007).

The Court has held that an error "whether procedural or 
substantive, is prejudicial when [it] affects a substantial 
right so as to injure an interest that the statutory or 
regulatory provision involved was designed to protect such 
that the error affects 'the essential fairness of the 
[adjudication].'" Mayfield v. Nicholson, 19 Vet. App. 103, 
109-12 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006). That is, "the key to determining whether an 
error is prejudicial is the effect of the error on the 
essential fairness of the adjudication."  Id. "  [A]n error 
is not prejudicial when [it] did not affect 'the essential 
fairness of the [adjudication],'" and non-prejudicial error 
may be proven by demonstrating "that any defect in notice 
was cured by actual knowledge on the part of the [veteran] 
that certain evidence (i.e., the . . . evidence needed to 
substantiate the claim) was required and that [he] should 
have provided it."  Id., at 121; accord Dalton v. Nicholson, 
21 Vet. App. 23, 30 (2007) (determining that no prejudicial 
error to veteran resulted in defective VCAA notice when the 
veteran, through his counsel, displayed actual knowledge of 
the information and evidence necessary to substantiate his 
claim).  Moreover, the Court has observed that "there could 
be no prejudice if the purpose behind the notice has been 
satisfied . . . that is, affording a claimant a meaningful 
opportunity to participate effectively in the processing of 
[the] claim. . . ."  Mayfield, supra, at 128.

The Board finds that the presumption of prejudice raised by 
the failure to provide timely notice of the Dingess 
requirements is rebutted because the preponderance of the 
evidence is against the claim for service connection for 
scoliosis, and renders moot any questions as to higher 
evaluations or effective dates.  Such a lack of timely notice 
did not affect or alter the essential fairness of the RO's 
decision.  While the veteran does not have the burden of 
demonstrating prejudice, it is pertinent to note that the 
evidence does not show, nor does the veteran contend, that 
any notification deficiencies, either with respect to timing 
or content, have resulted in prejudice.



Duty to Assist

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A(a) ("The Secretary shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the . . . claim").  This duty includes 
assisting the veteran in obtaining records and providing 
medical examinations or obtaining medical opinions when such 
are necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(b), (c), (d) (setting forth Secretary's various duties 
to claimant).

VA informed the veteran of its duty to assist in obtaining 
records and supportive evidence, but the veteran did not 
receive a VA examination for the purposes of deciding this 
claim, apparently because the RO did not deem such an opinion 
or examination to be "necessary" to render its decision on 
the claim.  See 38 U.S.C.A. § 5103A(d)(1); accord 38 C.F.R. 
3.159(c)(4).  38 U.S.C.A. § 5103A(d)(2) and 38 C.F.R. § 
3.159(c)(4) require the Secretary to treat an examination or 
opinion as being necessary to make a decision on a claim if, 
taking into consideration all information and law or medical 
evidence (including statements of the veteran), there is 
"(1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim."  McLendon v. 
Nicholson, 20 Vet. App. 79, 81 (2006); 38 U.S.C.A. § 
5103A(d)(2); 38 C.F.R. §. 3.159(c)(4); see Disabled Am. 
Veterans v. Sec'y of Veterans Affairs, 419 F.3d 1317, 1318 
(Fed. Cir. 2005) (discussing provisions of 38 U.S.C.A. § 
5103A(d)); Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1354-56 (2003) (discussing provisions 
of 38 C.F.R. § 3.159(c)(4) and upholding this section of the 
regulation as consistent with 38 U.S.C.A. § 5103A(d)).  An 
affirmative answer to these elements results in a necessary 
medical examination or opinion; a negative response to any 
one element means that the Secretary need not provide such an 
examination or solicit such an opinion.  See McLendon, supra, 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).

In this case, the Board notes that the medical evidence is 
somewhat conflicting as to whether there is a current 
diagnosis of scoliosis.  However, even assuming such a 
diagnosis, the record contains no medical or X-ray evidence 
of scoliosis until decades after the veteran's discharge from 
active duty and there is no competent medical opinion that 
suggests a nexus between the claimed disability and any 
incident of service.  Given the number of years that have 
elapsed since service before scoliosis is diagnosed and the 
absence of a competent opinion supporting the contended 
causal relationship, the Board finds that VA has no duty to 
provide an examination or medical opinion.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2006); 38 C.F.R. § 3.159(c)(4) 
(2006).  See also McLendon v. Nicholson, 20 Vet. App. 79, 83 
(2006); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 
2003).     

Based on the foregoing, it is the Board's determination that 
the VA fulfilled its VCAA duties to notify and to assist the 
veteran, and thus, no additional assistance or notification 
was required.  The veteran has suffered no prejudice that 
would warrant a remand, and his procedural rights have not 
been abridged.  See Bernard v. Brown, 4 Vet. App. 384.

II.  Factual Background

The Board notes at the outset that a prior final March 2004 
RO decision denied service connection for a low back strain 
and the November 2005 RO decision that is the subject of this 
appeal, as well as the veteran's subsequently received NOD 
and the statement of the case issued thereafter, was limited 
to a denial of service connection for scoliosis.  Scoliosis 
is defined as an appreciable lateral deviation in the 
normally straight vertical line of the spine.  See Dorland's 
Illustrated Medical Dictionary 1564 (28th ed., 1994). 

The veteran's service medical records show that the veteran 
was treated for back pain while on active duty, which was 
diagnosed as a strain, but they are negative for any 
complaints or findings that were attributed to scoliosis.  
Specifically, the service medical records reflect that in 
March 1960, history obtained from the veteran included an 
accident in June 1959 (prior to service) when he "strained" 
his back.  He reported that following this incident, he 
developed chronic low back pain.  The physical examination in 
March 1960 showed that the veteran had a normal gait and pain 
over L1-L4, bilaterally.  Range of motion was normal and X-
rays were reported to be negative.  The impression was 
chronic backache with chronic strain.  In December 1961, the 
veteran underwent a separation examination.  In response to 
the question as to whether he had ever had or if he currently 
had bone, joint, or other deformity, the veteran responded 
"no."  The veteran's spine and other musculoskeletal system 
were clinically evaluated as normal.        

In December 2003, the veteran underwent a VA examination in 
conjunction with his claim for service connection for low 
back strain due to injury.  At that time, he gave a history 
of sustaining an injury to his back while wrestling in high 
school.  The veteran indicated that he was diagnosed with a 
back strain and subsequently developed chronic low back pain.  
The physical examination showed that the veteran could walk 
normally and could walk on his heels and toes.  The 
impression was chronic lumbosacral strain.  X-rays taken of 
the veteran's lumbosacral spine were reported to show 
degenerative joint disease; there was no indication of 
scoliosis.  

VA Medical Center (VAMC) outpatient treatment records, dated 
from April 2000 to July 2006, show that in September 2004, 
the veteran had x-rays taken of his lumbosacral spine due to 
complaints of low back pain.  The x-rays were interpreted as 
showing mild scoliosis versus positioning of the mid 
lumbosacral spine.  No compressions or disks were maintained.  
The alignment was unremarkable on the lateral view.  
Following a review of the x-rays, the attending physician 
diagnosed the veteran with chronic back pain with an acute 
exacerbation, and possible scoliosis.   

In June 2005, the veteran filed a claim of entitlement to 
service connection for scoliosis.  

In the veteran's substantive appeal, dated in August 2006, he 
asserted that although his scoliosis was not diagnosed until 
January 2005, he had scoliosis prior to his period of active 
military service.  He claimed that his scoliosis was 
aggravated while he was in the military as the result of his 
work as a motor pool mechanic, which was very strenuous in 
nature.   


III.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  See Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).  In such instances, a grant of service connection is 
warranted only when "all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred during service."  38 C.F.R. § 3.303(d).      

Alternatively, under 38 C.F.R. § 3.303(b), service connection 
may be awarded for a "chronic" condition when: (1) a 
chronic disease manifests itself and is identified as such in 
service (or within the presumptive period under 38 C.F.R. 
§ 3.307) and the veteran presently has the same condition; or 
(2) a disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for scoliosis.  

In this case, there are discrepancies in the medical evidence 
of record as to whether the veteran currently has a diagnosis 
of scoliosis.  In the December 2003 VA examination report, 
the examiner noted that the veteran did not have scoliosis.  
However, VAMC outpatient treatment records show that in 
September 2004, x-rays of the veteran's lumbosacral spine 
were reported to show mild scoliosis versus positioning of 
the mid lumbosacral spine.  After reviewing the x-rays, the 
attending physician diagnosed the veteran with possible 
scoliosis.  (Emphasis added.)  Thus, a firm diagnosis of 
scoliosis is not apparent.  Regardless, even assuming that 
the veteran currently has scoliosis, the veteran's service 
medical records, including the December 1961 separation 
examination report, are negative for any complaints or 
findings that were attributed to scoliosis and there is no 
post-service medical or X-ray evidence of this abnormality of 
the spine until September 2004 or more 42 years after his 
separation from service.  With respect to negative evidence, 
the Court has held that the fact that there was no record of 
any complaint, let alone treatment, involving the veteran's 
condition for many years could be decisive.  See Maxson v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000), [it was 
proper to consider the veteran's entire medical history, 
including a lengthy period of absence of complaints]; see 
also Forshey v. Principi, 284 F.3d 1335 (Fed. Cir. 2002) 
["negative evidence" could be considered in weighing the 
evidence].   

In this case, there is no medical evidence or competent 
opinion of record which links a current diagnosis of 
scoliosis to the veteran's period of active military service.  
The only evidence of record supporting the veteran's claim is 
his own lay opinion that he currently has scoliosis that was 
incurred in or aggravated by his period of active military 
service. However, the Court has held that lay persons, such 
as the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of disability.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992).  Medical diagnosis and causation 
involve questions that are beyond the range of common 
experience and common knowledge and require the special 
knowledge and experience of a trained physician.  Because the 
veteran is not a medical professional, he is not competent to 
provide an opinion on the diagnosis or etiology of his 
claimed scoliosis.  Espiritu, 2 Vet. App. at 492, 495; 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

In the alternative, the Board recognizes the veteran's 
contention that his scoliosis pre-existed his period of 
active military service and was aggravated thereby.  In this 
regard, the RO agreed with the veteran to that extent that it 
pre-existed service as it found that the disability at issue 
was congenital in nature but the RO concluded that the 
veteran's scoliosis was not aggravated during service.  The 
Board finds no competent opinion of record indicating that 
the veteran has congenital scoliosis or that this disability 
pre-existed service.  As noted above, there is no medical 
evidence of scoliosis until decades post-service and X-rays 
of the spine prior to the first indication of scoliosis were 
in fact normal.  Even assuming arguendo that the veteran's 
scoliosis pre-existed service, the only history of back 
trauma was one incident prior to service when the veteran 
apparently injured himself while wrestling during high school 
and there is no competent evidence to suggest that any 
disability of the spine was aggravated during service or even 
present while the veteran was on active duty.  It is again 
pertinent to note that there is no contemporaneously recorded 
evidence of a superimposed in-service back injury, the 
separation examination of the spine was normal and an in-
service X-ray examination of the spine was negative for any 
abnormal findings.  Under these circumstances, there is basis 
to find that any back disability that may have pre-existed 
service was aggravated therein.     

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for scoliosis.  As the preponderance of 
the evidence is against the veteran's claim, the doctrine of 
reasonable doubt is not applicable and the claim must be 
denied.  38 U.S.C.A. § 5107(b); see also, e.g., Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).      


ORDER

Entitlement to service connection for scoliosis is denied.   



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


